         Case 1:04-cr-00356-AT Document 576 Filed 02/26/21 Page 1 of 1

                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: _________________
                                                                 DATE FILED: _2/26/2021____

              -against-
                                                                   04 Cr. 356 (AT)

MUSTAFA KAMEL MUSTAFA,                                                ORDER
     a/k/a “Abu Hamza al-Masri,”

                        Defendant.
ANALISA TORRES, District Judge:

       The C.J.A. attorney Sabrina Shroff shall assume representation of Defendant, Mustafa
Kamel Mustafa, in the above-captioned matter, for the purpose of assisting him with his motion
for compassionate release, nunc pro tunc to September 8, 2020.

       The Clerk of Court is directed to terminate the motion at ECF No. 574.


       SO ORDERED.

Dated: February 26, 2021
       New York, New York
